Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 02/11/2021 is acknowledged. The traversal is on the ground(s) that as so amended, apparatus claim 10 includes all of the features of method claim 1 and thus, the Examiner’s stated reason for requiring restriction is rendered moot. This is not found persuasive because the reference of Letestu (US 2015/0298386) discloses a method for transforming plastic parisons into plastic bottles including transforming a plastic parison into a container under three different pressures of fluid in the blow molding. Thus the prior art teaches the shared technical feature meaning that it is not a special technical feature and the claims lack unity of invention a posteriori. 
  The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4 and 5 are objected to for the word “again”.  Interpreted in light of the specification this term is interpreted to be a step of returning to the initial condition (either pressure or base part position).  However, the term “again” could cause the reader to misunderstand the claim as requiring a step of repeating the recited action (whether relieving pressure or retracting the base part).  Revision to remove the word “again” is recommended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16743224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions using the same blow molding apparatus under the same steps of providing blow pressure into parisons forming the containers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 10 and 12; claim 3, lines 2-4; claim 7, lines 2-3; claim 9, lines 2-4, recite the limitations "preferably" or “particularly preferably”.  Other claims are rejected by dependence.  
These phrases involve a broad limitations followed by narrow limitation—it is unclear whether the narrow limitation if further limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letestu et al (US 2015/0298386).
Regarding claim 1, Letestu discloses that, as illustrated in Figs. 2-5, a method for transforming plastic parisons into plastic bottles, comprising the following steps:
introducing a plastic parison (Fig. 2, item 3) which is to be expanded into a blow mould (Fig. 2, item 11 (13)), wherein this blow mould has at least two lateral parts and a base part which is movable relative to these lateral parts in a longitudinal direction of the plastic parison (the mold 11 is, for example, of the wallet type and comprises two half-molds hinged around a common hinge and that open to enable, successively, the evacuation of a formed container 2 and the introduction of a preform 3 that has been previously heated in a heating unit ([0052]). The mold 11 has a wall 13 that defines a cavity having the shape of the body 4 of the container, extending along a main axis X, and a mold base 14 provided with an upper surface 15 having the shape of the base 6 of the container 2 ([0053]. The mobility of the mold base 14 makes it possible to initiate an over-stretching of the base 6 of the container, during a boxing operations that will be described later ([0060], lines 1-3)),
inserting a rod-shaped body (Figs, 2-3, item 22) into the interior of the plastic parison (Figs. 2-3, item 3) through a mouth (as shown) of the plastic parison,
applying a first pressure (see label of a first pressure in attached annotated Figure I) to the plastic parison,
applying a second pressure (see label of a second pressure in attached annotated Figure I) to the plastic parison, wherein this second pressure deviates from the first pressure and is higher than the first pressure (as shown in Fig. 5), 
applying a third pressure (see label of a third pressure in attached annotated Figure I) to the plastic parison, wherein this third pressure deviates from the second pressure and is higher than the second pressure (as shown in Fig. 5),
wherein at least temporarily while the second pressure is applied to the plastic parison, the base part is advanced towards the plastic parison in the longitudinal direction of the plastic parison (There follows a phase, known as pre-blow-molding (between the points B and C in Fig. 1), which consist in injecting into the preform 3 the fluid at the pre-blow-molding pressure (i.e. the second pressure), while moving the stretch rod 22 from its high position to its low position while the mold base 14 is held in its low position ([0075]). It is noted that, during this process (as shown in Fig. 2 to Fig. 3), the base 14 is advanced driven by the actuator 17).

    PNG
    media_image1.png
    710
    730
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 5 in the teachings of Letestu)
	Regarding claim 2, Letestu discloses that, as illustrated in Figs. 3-4, in the method the rod-like body (Figs. 3-4, item 22) is at least partially retracted before or during the advancement of the base part (During the blow-molding phase (having the third pressure), an operation is ordered for boxing the base 6 of the container 2 being formed, which consists in moving the mold base 14 from its low position (in Fig. 3) to its raised position (in Fig. 4) by actuating the actuator 17 ([0080]). So as to make possible the raising of the mold base 14, the stretch rod 22 is preferably disengaged (or retracted) as soon as the movement of the mold base 14 is ordered. The rod 22 accompanies in this way the mold base 14 during the period of the boxing ([0081])). 
Regarding claim 4, Letestu discloses that, as illustrated in attached annotated Figure I, in the method after the application of the third pressure (see label of the third pressure in attached annotated Figure I) the plastic parison is again relieved of pressure (see label of “relieved of pressure” in attached annotated Figure I). 
Regarding claim 5, Letestu discloses that, in the method after the application of the third pressure to the plastic parison the base part is retracted again (After the blow-molding phase (under the third pressure), a final phase of degassing is ordered (between the points F and G), consisting in cutting the supply of fluid under blow-molding pressure while maintaining the venting to the open air. The effect of this is a complete depressurization of the container 2, whose inner pressure decreases to the atmospheric pressure ([0082]). The container 2 thus formed is then removed from the mold 11 (point H) ([0083]). That being said, the base part 14 is retracted again).
Regarding claim 6, Letestu discloses that, as illustrated in Figs. 2-3, the first pressure (before the second pressure (pre-blowing pressure)) is applied to the plastic parison. As illustrated in Fig. 2, the base part 14 is at a position of the beginning of applying the first pressure. During the application of the first pressure, the base part 14 is advanced from the position in Fig. 2 to the low position in Fig. 3. 
Regarding claim 8, Letestu discloses that, as illustrated in Fig. 4, the duration of the application of the third pressure (blow-molding pressure) to the plastic parison the base part (Fig. 4, item 14) always remains advanced towards the plastic parison (at the raised position as shown in Fig. 5).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Letestu et al (US 2015/0298386).
Regarding claim 3, Letestu discloses that, as illustrated in Figs. 3-5, during the blow-molding phase (having the third pressure or the blow-molding pressure), an operation is ordered for boxing the base 6 of the container 2 being formed, which consists in moving the mold base 14 from its low position (in Fig. 3) to its raised position (in Fig. 4) by actuating the actuator 17 ([0080]). The low position of the base part and the raised position of the base part are also illustrated in Fig. 5. Letestu discloses that the quality of the base 6 of the container 2 depends on in large part on the boxing. A boxing that is initiated (or finalized) too early can prove useless, the material being insufficiently stretched. The effect of this is then a poor taking of shape and/or an insufficient stiffness. Initiated (or finalized) too late, the boxing can lead to a pinching of the material between the wall 13 and the mold base 14 and the appearance of beads that are unsightly and that consume material, indeed a local slice of the material. It is understood therefore that it is necessary to properly adjust, relative to all of the other forming operations, at least the beginning and the end of the boxing ([0084]). Stated another way, a distance between the low position of the base part and the raised position of the base part when the base part is advanced is critical to the success of the boxing process. Letestu realizes that the distance between the low position of the base part and the raised position of the base part is a result effective variable. However, Letestu does not explicitly disclose that, the distance is from 5 mm to 30 mm.
   As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the distance between the low position of the base part and the raised position of the base part is from 5 mm to 30 mm) as a result of routine optimization of the result effective variable of the boxing process in an effort to fabricate a high quality of the container.
Regarding claim 7, Letestu discloses that, as illustrated in Figs. 3-5, in practice, as soon as the movement of the rod 22 from its low position is detected, the central processing unit 10 stores the time, denotes t1 in Fig. 5 at which this movement is detected. In Fig. 5, H represents, as the ordinate of the upper curve, the position of the mold base 14 ([0093]). Also, as soon as the stopping of the rod 22 at its raised position is detected, the central processing unit 10 stores the time, denotes t2 in Fig. 5, at which this stopping is detected ([0094]). Apparently, the time difference between (t2-t1) is closely related to a time (or a duration) required for the base part moving from the low position to the raised position (as shown in Fig. 5). It is reasonable to say that the duration for the base part moving from the low position to the raised position is a result effective variable. However, Letestu does not explicitly disclose that the duration is from 1 sec to 20 sec.       
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e the time (or the duration) required for the base part moving from the low position to the raised position is from 1 sec to 20 sec) as a result of routine optimization of the result effective variable of the boxing process in an effort to fabricate a high quality of the container.
Regarding claim 9, Letestu discloses that, as illustrated in Fig. 5, more specifically, the block of actuators comprises one or more solenoid valves that are arranged to put the pipe in communication with, respectively, a source of fluid at a pre-blow-molding pressure (the second pressure) (at a value generally between 5 and 10 bar) ([0055], lines 1-5). The pressure range of 5 bar to 10 bar is overlapping the claimed range of 3.5 bar to 20 bar of the second pressure. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742